ORIGINAL                                         11/01/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 21-0425


                                          DA 21-0425
                                                                           ILL.)
 JAY DONALD WITKOWSKI,                                                   NOV 0 1 2022
                                                                       Bowen Greenwood
                                                                              Supreme Court
              Petitioner and Appellant,                              Clerk of
                                                                        State of Montana


       v.                                                              ORDER

 STATE OF MONTANA,

              Respondent and Appellee.



       Jay Donald Witkowski moves this Court "for a copy of the surveillance video from
Valley County Jail[1" He requests a copy of the day of his attempted escape there in
August 2017. He served his motion on opposing counsel. No response has been filed.
       Witkowski appeals a June 10, 2021 Valley County District Court Order to Dismiss
Petitioner's Petition for Post Conviction Relief.
       This Court does not have any copies of surveillance videos from a jail or a court.
As explained to Witkowski last month, this Court is an appellate court of review, which
means that we review the District Court record and written briefs. Here, the record contains
paper documents in this appeal of a postconviction relief proceeding. M. R. App. P. 8(1).
We observe that Witkowski filed his opening brief on June 13, 2022, and the State has yet
to file its response brief. Therefore,
       IT IS ORDERED that Witkowski's Motion for a copy of the surveillance video is
DISMISSED, as moot.
       The Clerk of the Supreme Court is directed to provide a copy of this Order to counsel
of record and to Jay Donald Witkowski personally.
       DATED this       .5-5-day of November, 2022.
                                                    For the Court,




                                                                 Chief Justice